Exhibit 10.3

MATRIX SERVICE COMPANY

AMENDMENT TO SEVERANCE AGREEMENT

This Amendment to Severance Agreement (the “Amendment”) is by and between the
undersigned Employee and Matrix Service Company (the “Company”) and amends the
Severance Agreement (the “Agreement”) previously entered into between them. The
purpose of this Amendment is to confirm that the Agreement does not constitute a
deferred compensation arrangement subject to Section 409A of the Internal
Revenue Code of 1986, as amended, because it falls within the “short-term
deferral” exception of Treas. Reg. § 1.409A-1.

The Employee and the Company hereby amend the Agreement as follows:

1. Subparagraph 3(a) of Paragraph II.B. of the Agreement is hereby amended and
restated in its entirety to read as follows:

“1. Notwithstanding the above, the Employee shall forfeit the severance benefit
described in Paragraph II.A. only if the Employee shall fail to execute and
return a non-interference, non-solicitation, waiver and release of claims and
confidentiality agreement in a form satisfactory to the Company on or before the
payment date. Failure of the Employee to timely execute and return such
agreement shall constitute an absolute forfeiture of such severance benefit.”

2. Except to the extent amended by this Amendment, the Agreement shall continue
in full force and effect.

DATED this      day of December, 2008, to be effective as of January 1, 2009.

 

“EMPLOYEE” By:  

 

“COMPANY” MATRIX SERVICE COMPANY By:  

 

Its:  

 